DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 02/06/2022 is acknowledged. Claim 10 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the bore holes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (5865685).

 	Regarding claim 1, Thomas (Figures 1-4) teaches a putting trainer, comprising: a shoulder rotation clip (14) (Col. 2, Lines 12-25) configured to support existing alignment rods; and wherein skills in putting a golf ball are improved using the putting trainer (See Fig. 4) (Col. 3, Lines 56-65 and Col. 4, Lines 1-2).  
 	It is noted that the claim recitation of “configured to support existing alignment rods” is directed to the intended use (i.e. a functional limitation) of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art as the prior art is fully capable of supporting “existing alignment rods” as claimed.



	It is noted that the claim recitation of “the body configured to support existing alignment rods within the bores” is directed to the intended use (i.e. a functional limitation) of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art as the prior art is fully capable of supporting “existing alignment rods within the bores” as claimed.


	Regarding claim 4, Thomas (Figures 1-4) teaches the shoulder rotation clip having a support arm (Fig. 3, Part No. 30) and a shaft cutout (See fig. 3 where the shaft cutout is located between part numbers 30), the support arm (30) configured to flex to provide for a shaft of a golf club to be slid into the shaft cutout and return to have the support arm retain the shoulder rotation clip on the shaft of a golf club (Col. 3, Lines 16-20).  


	Regarding claim 5, the modified Thomas (Figures 1-4) teaches the shoulder rotation clip having a support arm (Fig. 3, Part No. 30) that extends over the body with a shaft cutout formed between the support arm and the body (See Fig. 3), the support arm (30) configured to flex and return to retain the shoulder rotation clip on the shaft of a golf club (Col. 3, Lines 16-20).  


	Regarding claim 6, Thomas (Figures 1-4) teaches the shoulder rotation clip having a body with bores (32) and a support arm (30), the body configured to support existing alignment rods within the bores (32) and the support arm (30) extending over a shaft cutout formed between the support arm (30) and the body to retain the shoulder rotation clip on the shaft of a golf club during a golf swing when the alignment rods bend and apply forces that are directed towards pulling the shoulder rotation clip away from the shaft (See Fig. 4).  
 	It is noted that the prior art is fully capable of performing the claim recitation of “the body configured to support existing alignment rods within the bores”
	
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (6932713).

	Regarding claim 8, Kim (Figures 1-15) teaches a shoulder rotation clip comprising: bore holes (Fig. 14 Part No. 120d) (Col. 8, Lines 53-55) within a body (Fig. 14, Part No. 110d) configured to support existing alignment rods (Fig. 14-15, Part No. 28d); a support arm (Fig. 14, Part No. 126d) extending from one side and over the body with a relief slot (Fig. 14 Part No. 130d) and a shaft cutout (Fig. 14 Part No. 128d) (Col. 8, Lines 56-67) formed between the support arm and the body (See Fig. 14), the relief slot providing for the support arm to flex and return to retain a golf club shaft within the shaft cutout secure the shoulder rotation clip to the shaft of a golf club (Col. 8, Lines 56-67).




    PNG
    media_image1.png
    1513
    989
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 1: Kim Reference)]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Bunker (20040142762).

	Regarding claim 3, Thomas (Figures 1-4) teaches the shoulder rotation clip (14) having a body with bores (Fig. 3, Part No. 32) (Col. 2, Lines 48-60). 
 	Thomas does not teach the bore holes are tapered.  
  	Bunker (Figures 1-11) teaches a tapered bore hole (Para. 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Thomas with tapered bore holes as taught by Bunker as a means of providing a shaft attachment with tapered holes to fit a tapered shaft/rod member (Bunker: Para. 0059), and also as a means of changing the shape/configuration of the bores of Thomas as a matter of choice which a person of ordinary skill in the art would have found obvious (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kim (6932713).

	Regarding claim 7, Thomas (Figures 1-4) teaches securing the shoulder rotation clip to the shaft of the golf club; an 11anabalignment member (18) inserted within the shoulder rotation clip, the alignment member having two ends that engage arms of a user (See Fig. 4).  
 	Thomas does not teach two alignment rods inserted within the shoulder rotation clip, wherein each alignment rod is tucked under each arm while gripping the golf club with each wrist below each alignment rod; and thereby restricting non-beneficial movement of the wrists, arms and body when swinging the golf club.
 	Kim (Figures 1-15) teaches two alignment rods (Fig. 1-7, 9-10, and 14-15, Part No. 28) (Fig. 14, Part No. 28d) inserted within the shoulder rotation clip (Col. 3, Lines 4-16; Col. 8, Lines 53-67), wherein each alignment rod is tucked under each arm while gripping the golf club with each wrist below each alignment rod; and thereby restricting non-beneficial movement of the wrists, arms and body when swinging the golf club (See Fig. 1-4) (Col. 4, Lines 22-55).
 	It is noted that the claim recitation of “each alignment rod is tucked under each arm while gripping the golf club with each wrist below each alignment rod; and thereby restricting non-beneficial movement of the wrists, arms and body when swinging the golf club” is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Kim.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Thomas with two alignment rods inserted within the shoulder rotation clip as taught by Kim as a means of providing a putting trainer shoulder rotation clip with alignment rods that aid a golfer to execute a proper putting stroke by the golfer rotating the entire upper body portion as a unit (Kim: Col. 4, Lines 62-67 and Col. 5, Lines 1-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Burke (20050202896).

	Regarding claim 9, Kim (Figures 1-15) teaches the body (Fig. 14, Part No. 110d) having a top, a bottom, a rear portion, a front face and a support arm (Fig. 14, Part No. 126d), the support arm (126d) configured to flex to have the support arm separate from the body (110d) when force is applied and return to hold and by the flexing and resilient design of the support arm (126d) securely attach the shoulder rotation clip on a golf club shaft (Fig. 14, Part No. 18d) (Col. 2, Lines 61-67; Col. 8, Lines 28-39) without screws or external hardware; and wherein the shoulder rotation clip is configured for attachment to the shaft (18d) of a golf club in order to configure each of the alignment rods to tuck under an arm while positioning a wrist of the arm below each alignment rod while gripping a golf club and thereby restrict non-beneficial movement of the golfer's wrists, arms and body when swinging the golf club (See Fig. 1-4) (Col. 4, Lines 22-55).
 	Kim does not teach a support arm extending from the rear portion over a portion of the front face thereby forming a relief slot.
 	Burke (Figures 1-7) teaches a support arm (Fig. 6A, Part No. 56) (Para. 0036) extending from the rear portion over a portion of the front face thereby forming a relief slot (62) (Para. 0036).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Kim with a support arm extending from the rear portion over a portion of the front face thereby forming a relief slot as taught by Burke as a means of providing a golf club connector device with an arm extending from a body that forms a relief slot configured to receive a shaft of a sports implement (Burke: Para. 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711